Title: To George Washington from Joseph Reed, 22 August 1780
From: Reed, Joseph
To: Washington, George


					
						Dear Sir
						Trenton August 22. 1780
					
					Your Favour of the 20th Instant came to Hand this Afternoon & it gives me great Pleasure to find I have anticipated your Excellys Desires in almost every pa[r]ticular. I have encamp’d the Troops on the Banks of the Delaware, & drawn a very considerable Part of my Supplies from Bucks County, so as not to interfere with the Quota of the County to be furnished for the Army. Tho Col. Stewart did not give me any particular Information of the State of Provisions at the Army I learn’t so much from other Quarters, as to induce me to halt here untill I should know Your farther Pleasure. I shall endeavour to delay the Troops from the back Counties so as to prevent their adding to the present Scarcity—And have directed the Quarter Master & Commissary here to forward all that comes to Hand without any Respect to us, as we will shift for ourselves. I fear the discharging the Militia now here would have many bad Consequences, as it would be a Tour of Duty—the Supplies furnished them of various Kinds, would also be carried off at least in a considerable Degree, & it would be absolutely impracticable to assemble them on any short Notice—in that Case we must call forth another Sett as awkward as these were, when we first brought them out—to remove them into Bucks County would also be attended with its Inconveniences, as many of them would go home when on the other Side of the River, our present Situation is extremely convenient to Bucks County to get our Wants supplied, & the River forms a Sort of Barrier—The Property of the People of this State has been untouched hitherto, & a good Market is opened so that the Inhabitants feel no Inconvenince from us. About 400 of the upper Militia cross’d at Coryells Ferry yesterday, & were on the Route to Camp—but in Consequence of your Excellys Favour of this Day have ordered them to join me here, as by this Means they will be supplied from the same Sources that we are, & will also be improving under our Inspectors—When they arrive we shall have about

1500 Men—two Companies of Artillery with 4 Field Pieces & 25 Horse. I think our dismissing would also be impolitick on Account of the Supplies—while we are out the People of the Country will be interested to exert themselves least their Fathers, Brothers or Sons may want—there is no Sympathy for others to be compared with that towards your own Family, & I am perswaded it will be a powerful Motive to procure & forward Provisions. In every View therefore it appears to me best to remain here & wait your Excellys farther Orders—Whatever might have been the Case before Harvest there now is certainly no real Scarcity; the Means of obtaining it occasi[o]n the only Difficulty: as to a great Part of Pennsyla nothing is to be done by fair Means, but if Major Lee or any other prudent discreet Officer could be spared to go into those Parts of the Country where the disafected reside, I am of Opinion it would have a good Effect. Even in this State the Contractors have been obliged to use the light Horse I have, to procure necessaries. The rich & fertile County of Lancaster could do a great deal if it would—a fair Oppy now offers to justify Force, as the Waggon Master in the Executi[o]n of his Office collecting Waggons & Horses has been most barbarously used by the Menonists or dutch Quakers in that County. We have assessed the Counties in certain Proportions, & have directed the Commissioners to assess the Townships, my Idea therefore would be to send a Party of Horse into each Township which did not supply its Quota by a given Day—I am perswaded a firm vigorous Exertion of Power directed properly against the dissafected would produce more than all the Addresses that could be wrote. I am also perswaded it must come to this, & therefore the sooner & more systematically it was undertaken the better. The Bank Notes do not circulate, so that the great End proposed by that Insti[tu]tion must I fear fail, as the Money subscribed will be soon expended, & unforeseen Events from a continued Depreciation will more & more contract their Powers. Your Excelly may be assured that we shall not only concur in, but promote & forward any compulsive Measures which Circumstances may require: But Experience every Day evinces that we cannot depend on the Militia, or Force of the Country to execute any Measures of this Kind.
					There are now in Philadelphia in the Hands of Mr Holker 5000 Barrells of Flour he has also 3000 in Maryland purchased to send partly to the Havannah & partly to the French West Indies. If these are not of indispensable Necessity in those Places they would prove a great Supply. I have been long of Opinion, that an open Export or none at all, would be most for our interest, some cannot help smuggling when they see the same Articles shipp’d by others while their Hands are tied.
					I hope the Steps I have taken will meet your Excellys Approbation

& am with the greatest Respect & Regard Dear Sir Your most Obedt & devoted Hbble Serv.
					
						Jos: Reed
					
				